Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
The proposed amendments change the scope of the claims and will require further search and consideration.

Continuation of item 12:
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are not persuasive.
As regards changing “base station” to “network device”, this distinctly broadens the scope of the claims and expands the field of search.
As regards the requirement that the service parameter comprise “a subcarrier spacing configured of the UE for the carrier”, it should be noted that Kuang does indicate that subcarrier spacing is related to latency requirements and that the number of slots in a subframe is defined by the subcarrier spacing. Moreover, as noted by applicant, paragraphs 174-175 of Li (not previously applied to the independent claims) do teach the UE deriving or receiving the subcarrier spacing parameter. Accordingly, further consideration of the prior art of record, as well as updated search, would be required by the proposed amendments.
As regards claim 12, it should be noted that the cited portions of Xu teach a wake up signal as well as a subsequently received control channel transmission (control message) which is monitored based on information gathered from the wake up signal.

As discussed during the interview, here is a tentative rejection of Claim 1, as amended in the submission of 18 April 2022, using the art of record:
For Claim 1, Xu teaches a method for wireless communication implemented by a user equipment (UE), comprising: 
identifying a service parameter configured for the UE for a carrier associated with a shared radio frequency channel (see abstract, p. 6, paragraphs 4-5: UE uses wake up signal which includes preamble, parameters for communication in COT); 
receiving, from a network device, a control message associated with a channel occupancy time acquired by the network device for the shared radio frequency channel, wherein the control message comprises an indication of service for the service parameter via the carrier within the channel occupancy time (see abstract, p. 6 paragraph 5: monitoring for control channel signaling in COT based on received WUS, p. 16 paragraph 4: monitoring control channel for grants (“indication of service”)); and 
determining one or more communication parameters for communicating with the network device during the channel occupancy time based at least in part on the indication (see p. 4, claim 12, p. 16 paragraph 4: control channel includes grants, grant types, parameters for communication).  
Xu as applied above Is not explicit as to, but Li teaches the UE deriving or receiving the service parameter comprising a subcarrier spacing configured for the UE for the carrier (see paragraphs 174-175: subcarrier spacing determined for channel access).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to enable to UE of Xu to determine the subcarrier spacing to be used for a carrier associated with a channel to be accessed as in Li. One of ordinary skill would have been able to do so with the reasonably predictable result of determining known communications parameters in a known manner. 

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/10/2022



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466